Ellison, J.
The judgment in this cause must be reversed under the rule as laid down in like cases. Goddard v. Williamson, 72 Mo. 131; Philips v. Mahan, 52 Mo. 197; Roseboom v. Billington, 17 Johns. 182.
The cases from the supreme court of this state would be followed, even though the authorities cited for respond ent were considered in point.
The case of Coffin v. Buckman (12 Maine 471), though cited by respondent, is against him. The evidence there was not the indorsement alone, as in this case, but also, that the holder of the note had died before the note had become barred, and the indorsement being in his handwriting, and bearing date anterior to the period of limitation, must have been made before the note was barred. This was a clear showing that the credit was entered when it was against the interest of the holder, and thereby became evidence competent to submit to the jury.
In the case at bar, there was nothing to show that the indorsements on the note were not made voluntarily by the holder after the period of limitation had expired, at which period, ■ instead of being against his interest, it would have been to his advantage and profit to make the indorsement, as it would thereby give him a cause of action, otherwise barred.
The judgment is reversed and the cause is remanded-
AU concur.